 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 JORDAN M. MEEKS (State Bar No. 311937)
   jmm@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant COSTCO
 7 WHOLESALE CORPORATION

 8
                                      UNITED STATES DISTRICT COURT
 9
                     EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     STEVEN JONES, et al.,                                 Case No. 2:18-cv-01598-WBS-AC
12
                        Plaintiff,                         STIPULATION TO MODIFY THE
13                                                         DISCOVERY SCHEDULE
               vs.
14
   COSTCO WHOLESALE CORPORATION,                           [Solano County Superior Court Case No.
15 et al.,                                                 FCS050208 - Filed January 19, 2018]

16                      Defendants.

17

18
              The parties to this action, by and through their respective attorneys of record, respectfully
19
     submit the following Stipulation to Modify the Discovery Schedule.
20
              WHEREAS, Plaintiffs initiated this lawsuit on January 19, 2018;
21
              WHEREAS, on June 1, 2018 Costco Wholesale Corporation (“Costco”) removed this
22
     matter to the Eastern District of California;
23
              WHEREAS, on January 7, 2019 the Court issued a Status (Pretrial Scheduling) Order,
24
     which provided the following deadlines:
25
              1.        Initial Disclosures: February 1, 2019;
26
              2.        Expert Disclosures: May 1, 2019;
27
              3.        Rebuttal Expert Disclosures: June 3, 2019;
28

     75005.0008/14782408.1                                                       2:18-cv-01598-WBS-AC
                                                   STIPULATION TO AMEND THE PARTIES’ DISCOVERY PLAN
 1            4.        All other discovery: July 1, 2019;

 2            WHEREAS, on February 1, 2019, Costco provided Plaintiffs with their Initial Disclosures;

 3            WHEREAS, Plaintiffs did not provide Costco with their Initial Disclosures until February

 4 25, 2019;

 5            WHEREAS, the parties dispute whether Plaintiffs fully complied with their Initial

 6 Disclosure obligations pursuant to Federal Rules of Civil Procedure Rule 26(a);

 7            WHEREAS, Costco filed a Motion to Compel Plaintiff’s Initial Disclosures on March 1,

 8 2019 with a hearing date set for April 24, 2019;

 9            WHEREAS, based on the parties’ dispute regarding Plaintiffs’ Initial Disclosures, the

10 parties expect that additional time will be needed to conduct the necessary fact and expert witness

11 discovery, and that the additional time would benefit all parties in preparing for trial;

12            WHEREAS, the parties hereto agree that modifying the discovery schedule is necessary

13 and is in the interests of justice;

14            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

15 through their undersigned counsel of record as follows:

16            1.        The parties hereto hereby stipulate to continue the expert disclosure deadline to

17 August 1, 2019;

18            2.        The parties hereto hereby stipulate to continue the rebuttal expert disclosure

19 deadline to September 1, 2019;

20            3.        The parties hereto hereby stipulate to continue the discovery deadline to October 1,

21 2019;

22            4.        All other pretrial deadlines and dates shall remain in effect.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     75005.0008/14782408.1                                 2                       2:18-cv-01598-WBS-AC
                                                     STIPULATION TO AMEND THE PARTIES’ DISCOVERY PLAN
 1 IT IS SO STIPULATED.

 2

 3 DATED:                       LAW OFFICES OF MARK BASIL PAPPAS, ESQ.
 4

 5
                                By:
 6                                         MARK BASIL PAPPAS, ESQ.
 7
                                Attorneys for Plaintiffs STEVEN JONES, MARINELA
 8                              MERTIRI, AND STEVEN JONES AS GUARDIAN
                                AD LITEM FOR M.J., A MINOR
 9

10 DATED:                       SEVERSON & WERSON
11                              A Professional Corporation

12

13                              By:
                                                  Sharon C. Collier
14

15                              Attorneys for Defendant COSTCO WHOLESALE
                                CORPORATION
16

17

18                           [PROPOSED] ORDER
19

20 IT IS SO ORDERED.

21

22 DATE: March 19, 2019

23

24

25

26

27

28

     75005.0008/14782408.1            3                       2:18-cv-01598-WBS-AC
                                STIPULATION TO AMEND THE PARTIES’ DISCOVERY PLAN
